251 F.2d 616
Orville J. BARCLAY, Appellant,v.William H. MILLIKEN, Clerk of Court, Media, Pa., William J.Dunn, Deputy Clerk of Court, Media, Pa., DefendantTrial Counsel, Philadelphia Bar.
No. 12425.
United States Court of Appeals Third Circuit.
Submitted Feb. 6, 1958.Decided Feb. 12, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania, Thomas J. Clary, Judge.
Orville J. Barclay, pro se.
Jacques H. Fox, Asst. Dist. Atty., J. Harold Hughes, First Asst. Dist. Atty., Raymond R. Start, Dist. Atty., Media, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The District Court for the Eastern District of Pennsylvania dismissed the plaintiff's 'Motion for Injunction.'  He petitions this Court to set aside the judgment.  We have examined the record and find that the judgment of the district court should be affirmed.